Military pay; active duty pay; Court of Claims — jurisdiction ; courts-martial — review of. — Plaintiff, a former officer of the United States Air Force, sues to recover active duty pay on the ground that his dismissal from the Air Force following a sentence by court-martial, was illegal and null and void. The case came before the court on plaintiff’s motion for summary judgment and defendant’s motion to dismiss the petition. Upon consideration thereof, together with oral arguments by the parties, and on the basis of this court’s decisions in Begalke v. United States, 148 Ct. Cl. 397, cert. denied 364 U.S. 865, and Narum v. United States, 151 Ct. Cl. 312, cert. denied 368 U.S. 848, the court, on May 12, 1961, denied plaintiff’s motion and granted defendant’s motion, and the petition was dismissed. Plaintiff’s motion for rehearing was denied July 19, 1961, and petition for writ of certiorari was denied by the Supreme Court, 368 U.S. 1004.